The petition in this case alleges that the German Mercantile Company, a corporation, executed its obligation to appellees for the sum of $2,000, and that the same appears to have been indorsed as guarantors by appellants; that said purported indorsement is a forgery, and that the names of appellants were forged thereon in Milam county, Tex., by one M. B. Leach, and that appellees are threatening to sue upon said obligation in Travis county, Tex., where appellees are alleged to reside. Prayer for injunction. Appellants dismissed their suit against said Leach. Appellees filed in the district court of Milam county their plea of privilege to be sued in Travis county. The court sustained said plea and entered judgment transferring the case to the district court of Travis county, from which judgment appellants have perfected their appeal to this court.
It will thus be seen that the only issue in the case as here presented is as to the correctness of the judgment sustaining said plea of privilege. Appellees, as an independent proposition, assert that this court has no jurisdiction of this appeal, for the reason that said judgment is not a final judgment. Said proposition cannot be sustained for the reason that the statute provides for appeals in such cases. R.S. art. 1833; Oakes  Witt v. Thompson, 125 S.W. 320; Water  Light Co. v. Ice  Water Co., 150 S.W. 259.
We overrule appellants' assignments for the reason that it appears that the party alleged to have committed such forgery is not a party to this suit. It is not alleged that appellees were in any wise connected with *Page 477 
the alleged forgery, nor that they have done any act for which they could be sued in Milam county. Lasater v. Waltes, 95 Tex. 553, 68 S.W. 500.
Finding no error of record, the judgment of the trial court is affirmed.
Affirmed.